Citation Nr: 1134431	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include the issue of whether the appellant has basic eligibility as a Veteran for VA compensation benefits.

2.  Entitlement to service connection for a left knee disability as secondary to service-connected disability.

3.  Entitlement to service connection for a low back disability as secondary to service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.W.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant was member of the Reserve Officers Training Corps (ROTC) from September 2001 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2007 and February 2010.  This matter was originally on appeal from a March 2006 decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a left knee disability and a low back disability as secondary to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's current right knee injury residuals are related to an October 14, 2001, right knee injury that was incurred during a period of inactive duty training (IDT) while a Senior ROTC cadet.


CONCLUSION OF LAW

Residuals of a right knee injury were incurred during IDT.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

In March 2006, the appellant filed a VA Form 21-526, Veteran's Application for Compensation and/or Pension, claiming a right knee disability, and a left knee disability and low back disability secondary to right knee disability.  In March 2006, the RO denied entitlement to service connected compensation on the basis that he had no military service as his service records showed that he only had service in the U. S. Army Reserve Officers' Training (ROTC).

Initially, the Board notes that Senior ROTC members are considered federal employees and are covered by FECA if they suffer work-related injuries.  5 U.S.C. § 8140(a).  However, FECA does not apply when ROTC members are permanently disabled as the result of authorized, scheduled, and supervised Senior ROTC training.  See Act of Oct. 14, 1982, Pub. L. 97-306, § 113(c), 96 Stat. 1432, 1432-33 (reproduced in note following 5 U.S.C. § 8140).  In such cases, Chapter 11 of Title 38 governs the compensation injured cadets will receive.  

Service connection may be granted when the Veteran has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1110 (2010).  A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2010).

With respect to the appellant's ROTC service, the Board notes that the law specifically defines ROTC cadets as falling under either ADT or IDT during training (as distinguished from cadets at the federal service academies or candidates at the preparatory schools of the federal service academies, who are specifically defined as being in "active duty" status).  The Board finds that the clear meaning of the statute is that ROTC cadets are not on "active duty" at any time during their cadetships.

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  The duty must be under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).  The term inactive duty training means training (other than ADT) by a member of the Senior ROTC prescribed under chapter 103 of title 10.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  

10 U.S.C.A. § 103 indicates that for the further practical instruction of members of, and designated applicants for membership in, the program, the Secretary of the military department concerned may prescribe and conduct practical military training, in addition to field training and practice cruises prescribed under 10 U.S.C.A. § 2104(b)(6).  The Secretary concerned may require that some or all of the training prescribed under this subsection must be completed by a member before the member is commissioned.

In order to substantiate the appellant's claims for service connection for right knee, left knee, and low back disabilities, the evidence must show that the conditions are a result of an injury during a confirmed period of ADT or IDT for a Senior ROTC program.

A Record of Disenrollment from Officer Candidate-type Training indicates the appellant was enrolled in an ROTC program at Furman University as a Cadet for the Army from September 28, 2011 to June 26, 2003.  The appellant was scheduled for commission if training had been completed successfully in May 2005.  

A letter dated in October 2001 from the appellant's Professor of Military Science, LTC R.W.S., to the Office of Workers Compensation Program notes that the appellant injured his right knee while participating in ROTC PT training at Furman University on October 15, 2001, that the injury occurred in the line of duty while participating in training at Furman University, that the appellant was dismissed from training and was sent to the campus infirmary for evaluation and treatment, and that it was his opinion that the appellant's symptoms were sustained in the line of duty and was the proximate result of performance of military training while attending a scheduled training exercise.

Letters from First Lieutenant M.A.S. and S.J.G. verified that the appellant injured his knee/leg while on an ROTC obstacle course on Furman's campus in the fall 2001.  

In a June 2003 Memorandum, it was noted that the appellant had been determined medically disqualified for retention in the U.S. Army ROTC program due to knee surgery and that the provisions of AR 145-1, paragraph 3-43a(5) would apply for termination of his scholarship and disenrollment from the ROTC program without further obligation.  

In December 2007, the case was remanded for additional development.  Specifically, the Board directed that the National Personnel Records Center (NPRC) and Furman University should be contacted and asked to verify the appellant's enrollment in a Senior ROTC program and any periods of ACDUTRA and INACDUTRA.  In addition, the appellant's service and medical records from his ROTC unit were to be requested.

A response from Furman University requested that all future requests for ROTC records on the appellant should be referred to Florida State University as his record was transferred to the Army ROTC Program at Florida State University in August 2004.  Thereafter, the AMC requested records from Florida State University.  In October 2009, VA received a response from Florida State University noting that they did not have the requested information and suggesting that VA contact the Department of Labor or the United States Army Cadet Command for copies of the records.  A request for these records was made through Defense Personnel Records Information Retrieval System.  In February 2011, a compact disc containing information from the U.S. Department of Labor, Employment Standards Administration, Office of Workers' Compensation Programs, Division of Federal Employees' Compensation, was received by VA.  These medical records indicate that the appellant injured his right knee jumping from a wall on October 14, 2001.  

A response from the U.S. Army Cadet Command indicated that records were maintained for only three years and that the appellant was disenrolled in June 2003.  

The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the appellant's records are no longer available and were apparently destroyed sometime in 2006.  Nevertheless, the evidence of record overwhelmingly indicates that at the time of his October 2001 right knee injury, the appellant was engaged in practical military training while a member of the Senior ROTC.  

Internet research conducted indicates that Air Force ROTC Instruction 36-210, July 15, 2010, Personnel, Cadet Training Programs, defines Practical Military Training as "any AFROTC-sponsored training activity uniquely military or that Holm Center or AFROTC instructions or the Det/CC designate as PMT."  In addition, the Instruction indicates that an example of mandatory PMT includes PT objectives implemented IAW T-508 and AFROTC Sup to AFI 36-2905, Fitness Program.    While the appellant was in an Army Senior ROTC program, it is reasonable to use the above in assisting in defining PMT.

Thus, the Board concludes that the physical training activity in October 14, 2001 was a Practical Military Training activity.  As such, the Board finds that the appellant did sustain injury to his right knee on October 14, 2001 while on IDT.  

The evidence also indicates that a right knee injury pre-existed the period of IDT.  The medical records received from Department of Labor indicate that the appellant reported an old patella dislocation injury with surgery where a lateral release was performed.  In April 2003, Dr. Nowicki noted that he had not had a scope in the appellant's knee since 1999; and, in fact, an August 2005 Outpatient Procedure Admission History record indicates that the appellant underwent right knee surgery in October 1999.  However, the evidence does not indicate that a right knee disability pre-existed the October 2001 injury and treatment records following October 2001 indicate that current right knee injury residuals have their genesis in the October 14, 2001, injury.

Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1110 (2010).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010). 

However, the presumption of soundness upon entry into service, the presumption of aggravation (of a pre-existing disorder), and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply this period of IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Rather, under 38 U.S.C. § 101(24)(B) there must be "direct evidence both [sic] that a worsening of the condition occurred during the period of active duty for training and [sic] that the worsening was caused by [sic] the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010) (See also footnote 7 of Smith stating that the same hold true for periods of IDT).

An October 18, 2001, medical record notes that the appellant was referred for evaluation and treatment of a right knee ACL sprain and possible patella dislocation.  The record indicates that the appellant had an ROTC injury on October 15, 2001, and reported an old patella dislocation injury with surgery where a lateral release was performed.  It was noted that the appellant was scheduled for an MRI.

A January 7, 2002, medical record notes that the appellant was referred for evaluation and treatment of right knee patella realignment following a traumatic patella dislocation, that he had surgery on December 14, 2001, that he was using a straight leg immobilizer, that he had been FWB for a week, and that he had fallen bending the brace but without pain or increased effusion.   

A March 26, 2002, medical record notes that the appellant was referred for evaluation and treatment of right knee patella realignment following an injury, that he had surgery on February 21, 2002, and that he was having regular rehabilitation and was expected to return to full activity in June.

Progress notes from the University Sports Medicine Center dated between October 18, 2001, and May 20, 2002, indicate steady improvement after December 2001 surgery.  A May 27, 2002, discharge summary notes that the appellant had progressed well, had full range of motion, and was running 1 to 1 1/2 miles three times a week with ROTC.  

On April 18, 2003, the appellant presented to Dr. Nowicki with report of stiff having significant problems, mostly on the right, with running, jumping and significant knee-bend activities.  The record notes, "He knows he has had some chondral surface damage to the retropatellar surface and is inquiring possibly about a Genzyme or allograft transplantation procedure."  Assessment indicated, "At this point, given the fact that there is some damage in the knee and I have not had a scope in his knee since 1999, there may or may not be lesions that are amenable to any kind of chondral resurfacing such as Genzyme or OATS-type procedures."  Dr. Nowicki also noted that the appellant still had retained hardware in the right knee from the prior performed patellar realignment procedure.  The plan included proceeding with a right knee arthroscopy, reevaluation of the retropatellar surface, trochlear groove and condyle to see if the appellant was a candidate for any type of resurfacing procures.  Dr. Nowicki indicated that he could remove the hardware from the appellant's tibia at that time and do a Genzyme biopsy if necessary at the same visit. 

On June 3, 2003, the appellant underwent right knee removal of hardware, deep, with use of fluoroscopy and a right knee arthroscopy and chondroplasty of retropatellar surface.

In this case, the Board finds that the medical evidence of record does not indicate that a right knee disorder pre-existed service but does indicate that the appellant's current right knee disorder stems from his October 14, 2001, IDT injury.  

The medical evidence of record shows that the appellant did sustain a right knee injury while on IDT on October 14, 2001.  As previously noted, treatment records from October 18, 2001, indicate that the appellant's current right knee problems stem from the October 14, 2001, injury.  

An October 10, 2009, Orthopaedic and Sports Medicine medical record notes that the appellant was seen in a consult for Dr. Nowicki for evaluation of right knee pain, that he initially injured this knee on October 13, 2001 in a military training accident where he had what was thought to be a patellar instability incident also causing microfracture to the underside of the patella with result in loss of what he said was 90 percent of the patellofemoral condyle surface.  It was noted that the appellant had had, since that time, between his right and left knees, 21 different surgical procedures done and that the right knee most recently had had a procedure done in January 2008 where a patellofemoral arthroplasty was done and subsequently was revised on April 29, 2009.  

A December 16, 2009, private medical record notes that the appellant reports complaints of knee pain secondary to an injury while performing a military training exercise in 2001, that he sustained an undiagnosed microfracture in the right knee with subsequent cartilage tears, and that he had undergone numerous surgeries.  Diagnoses included right knee osteoarthritis and tear of the lateral cartilage.
 
In light of the right knee injury during the appellant's IDT in October 2001, medical evidence from that time indicating ongoing right knee pain and diagnoses, and resolving all reasonable doubt in the appellant's favor, service connection for residuals of right knee injury that occurred during ROTC physical training on October 14, 2001, is warranted.


ORDER

Entitlement to service connection for residuals of a right knee injury which occurred on October 14, 2001, is granted.


REMAND

The appellant also seeks service connection on a secondary basis for a left knee disability and a back disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, the Court held that the term "disability", as used in 38 U.S.C.A. § 1110, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 

A review of the claims file reveals that the appellant has not been properly notified of the provisions of the VCAA, and in particular with respect to service connection on a secondary basis.  Therefore, the Board must remand this case to ensure that the appellant is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

A December 11, 2006 letter from Dr. Nowicki noted that the appellant's right knee injury and resulting surgeries required him to change his gait pattern for a number of years to include months of crutch use a swell as limited weight bearing to his right side.  An MRI scan of the left knee from August 8, 2006, demonstrated focal increased signal within the patellar cartilage seen lateral to the midline and grade II chondromalacia of the patella.  Dr. Nowicki stated that he believed the appellant's left knee was causally related to the injury secondary to the long-term gait abnormalities.

A December 16, 2009, private medical record notes that the appellant reported complaints of knee pain secondary to an injury while performing a military training exercise in 2001, that he sustained an undiagnosed microfracture in the right knee with subsequent cartilage tears, that he had undergone numerous surgeries on both his right knee and left knee, and although the initial injury was to the right knee, he developed left knee pain in 2003 secondary to compensatory gait alteration.    

The Board notes that the record indicates that the appellant had left knee surgery in May 2000.  The Board notes that at that time, the appellant was apparently being treated by Dr. Nowicki.  Thus, it is the Board's opinion that medical records be requested from Dr. Nowicki for the period beginning in January 2000 until October 14, 2001 for treatment of the left knee.   

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the appellant of the information and evidence not of record (1) that is necessary to substantiate the claim on a direct as well as secondary basis; (2) that VA will seek to obtain; and (3) that the appellant is expected to provide.  In addition, the appellant should be informed of how VA determines disability ratings and effective dates.  The appellant should be requested to indicate if he has received any medical treatment for his right and left knees and back that is not evidenced by the current record.  If so, the appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The appellant should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The appellant should be afforded the appropriate VA examination to determine the etiology of any current left knee disability and back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current left knee and back disorders and provide an opinion as to whether it is at least as likely as not that such disorder(s) are: (a) related, in whole or in part, to the October 14, 2001, injury; (b) caused, in whole or in part, by the service-connected residuals of right knee injury; or (c) chronically worsened (aggravated), in whole or in part, by the service-connected residuals of right knee injury.    

If the examiner determines that there has been chronic worsening (aggravation) as a result of the appellant's service-connected right knee disability, the examiner should report the baseline level of severity of the appellant's left knee and/or back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity, and the current level of severity.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


